ORDER
PER CURIAM.
The appellant, Charles Mertzlufft, appeals the circuit court’s judgment affirming the decision of the Board of Trustees of the Firemen’s Retirement System of the City of St. Louis denying him service-connected disability retirement benefits. We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
The trial court’s judgment is affirmed. Rule 84.16(b)(4).